DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowed. 
In regard to independent claim 1, Ouderkirk teaches, in at least (col. 6, Ln. 66 - Col. 7, Ln. 27; Col. 11, Ln. 42 - Col. 12, Ln. 5; Col. 19, Ln. 20-49, Col. 29, Ln. 19-30, 54-67, Figs. 10 and 11); A reflective polarizer comprising a plurality of alternating high and low index layers, the reflective polarizer substantially transmitting pass light and substantially reflecting block light, wherein at 5normal incidence, an average transmission of block light is about 5% or less for a wavelength range between 400 and 600 nm and greater than about 20% for a wavelength range between 900 and 1200 nm.
However Ouderkirk fails to expressly disclose wherein a pass transmission percentage for light having a wavelength between 400 nanometers and 800 nanometers at normal incidence and at 600 is greater than 80%.
In related endeavor, Cobb (US 5825542), Fuchida (US 20150109561) and Weber (US 20150022888) fail to remedy the deficiencies of Ouderkirk with regard to the limitation wherein a pass transmission percentage for light having a wavelength 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/07/2021, the subject matter has been found to be in a state of allowance.
In regard to claims 2 and 3, the dependent claims depend from an allowable claim and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872